DETAILED ACTION
Claims 1-9 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/11/2020, 1/28/2021, 4/16/2021, and 11/23/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Travis Baxter, Reg. No. 70,768 on 5/23/2022.

The application has been amended as follows:
In claim 1, line 1, the term “having” has been deleted.


Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, Takakuwa et al. (US PGPUB 2001/0029786 A1, hereinafter Takakuwa) represents the best art of record. However, Takakuwa fails to encompass all of the limitations of independent claims 1 and 7.
Specifically, Takakuwa teaches a differential pressure sensor (see Fig. 1, sensor 100; see also Abstract; see also [0024]) which comprises a housing (1) and at least one sensor unit (4) arranged in the housing (1) and configured to determine a pressure difference between a pressure prevailing at a measurement connection (1b) and atmospheric pressure (10); and at least one reference pressure hole (11), the at least one sensor unit sensing the atmospheric pressure at the at least one reference pressure holes (see Fig. 1 and associated text, sensor unit 4 senses pressure of atmosphere).
However, Takakuwa fails to critically teach at least two reference pressure holes and a sensor drainage arrangement having a connecting channel that connects the at least two reference pressure holes to each other.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1 and 7 and the examiner can find no teachings for a pressure sensor or braking system comprising a pressure sensor which specifically includes at least two reference pressure holes and a sensor drainage arrangement having a connecting channel that connects the at least two reference pressure holes to each other , nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855